Nickerson, Gary A., J.
By this action, the plaintiff corporation seeks specific performance of an agreement to convey real estate. There are no material facts in dispute. Plaintiffs Motion for Summary Judgment was heard on February 12, 2008.1
The defendant corporation owns a large tract of land fronting on Great Western Road in South Dennis. For many years, the land has been used as a contractor’s yard in conjunction with an asphalt paving business. The plaintiff corporation, engaged in similar work, has, for over 30 years, maintained a modest business building and stored its equipment on an 80’ by 100’ parcel within the defendant corporation’s holdings.
In 1978, the principal officers of the two corporations entered into a written agreement whereby Crowell Construction contracted to sell the 80’ by 100’ parcel, together with a right-of-way to Great Western Road to Nardone Construction. Nardone paid the pur*493chase price as agreed over the four-year period ending in 1982. No deed was tendered by Crowell nor, until recently, demanded by Nardone. Crowell did deliver to Nardone a document titled Notice of Interest in Real Property in 2006, recognizing Nardone’s rights in the parcel. Said document was recorded at the Barnstable Registry of Deeds.
Nardone now seeks a proper deed. Crowell objects on the basis that the conveyance would not comport with the Dennis Zoning Bylaws and the state Subdivision Control Law. No case law has been argued to support Crowell’s position. While Crowell may be correct in saying the parcel may run afoul of zoning and subdivision regulations, that only leads to the conclusion that the parcel may be unbuildable and unavailable for certain uses. Crowell’s contention does not bar the conveyance.
The intent of the parties to the contract is clear. The plaintiff has performed its obligations under the contract. The defendants must deliver the deed in proper form.

ORDER

For the above-stated reasons, it is ORDERED that the plaintiffs Motion for Summary Judgment be ALLOWED and that Judgment enter for specific performance.

After hearing, the Court allowed additional time for the parties to consider settlement options hence the delay in the entry of this decision.